Citation Nr: 1226390	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  06-34 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 1972 to March 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Tiger Team special processing unit at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board has reviewed the Veteran's physical claims file, as well as his file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

In June 2009, the Veteran presented testimony before the undersigned Veterans Law Judge at a hearing held at the Portland RO.  A transcript of the hearing is associated with the record.  

In August 2011, the Board referred the Veteran's case to the Veterans Health Administration (VHA) for a medical expert opinion to address certain medical questions pertaining to the issue on appeal pursuant to its authority under 38 C.F.R. § 20.901.  A medical expert opinion from a psychiatrist was obtained, and a copy of the medical opinion was sent to the Veteran in May 2012.  38 C.F.R. 
§§ 20.902, 20.903.  


FINDING OF FACT

The reviewing medical expert has found that the Veteran's current psychiatric disorder, diagnosed as major depression and anxiety disorder not otherwise specified (NOS), was aggravated by his service-connected patellofemoral pain syndrome.  





CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his acquired psychiatric disorder, diagnosed as major depression and anxiety disorder NOS, was aggravated by his service-connected patellofemoral pain syndrome.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In view of the favorable disposition below, the Board finds that any possible errors on the part of VA in fulfilling its duties under the VCAA with respect to the Veteran's claim are rendered moot.    

II.  Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability which is proximately due to, or aggravated by service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, supra, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of secondary service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  The present case appears to predate the regulatory change.  Consequently, the Board will apply the prior version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

As stated above, we referred the Veteran's case to a VHA psychiatrist for a medical expert opinion due to the various medical opinions of record, which were all determined to be inadequate.  

In the March 2012 VHA medical opinion, the reviewing psychiatrist (Dr. D.H.) concluded that the Veteran was currently diagnosed with major depression and anxiety disorder NOS.  He noted that the clinical record contained the diagnoses and showed treatment related thereto during the time relevant to this claim/appeal.  He also commented that the initial diagnosis of panic disorder without agoraphobia was later supplanted by the diagnosis of anxiety disorder NOS.    

The reviewing psychiatrist further found that the Veteran's major depression and anxiety disorder NOS had been aggravated by, but was not causally related to, the Veteran's service-connected patellofemoral pain syndrome.  

In finding that the Veteran's service-connected knee disabilities did not cause his psychiatric disorder, the reviewing psychiatrist explained that depression and anxiety were noted in October 2003, prior to the diagnosis of pain in April 2004.  

However, regarding aggravation, the psychiatrist noted that depression and anxiety disorder existed in October 2003 and a change in occupation in November 2003 led to an exacerbation of pain recorded in April 2004.  He noted that a referral for pain management involving psychological treatment for pain was made at that time.  He then stated that the need for psychological intervention in the management of pain suggested that the Veteran's pain was affecting his mental health issues or well being, namely the depression and anxiety and its manifestations.  He further commented that it was noted in April 2005 that the Veteran's pain was interfering with his function, which is a manifestation seen with depression and anxiety, suggesting exacerbation.  He further added that, in 2007, there was a noted progression in the depression as it was noted as treatment resistant contemporaneously with the treatment resistance of the pain, requiring the initiation of narcotic pain medication.  He commented that there was a correlation in the record suggesting the pain syndrome was an exacerbating factor in the degree of the depression.  He then wrote that it was directly noted that the Veteran's treating clinician wrote that pain was a clinical exacerbating factor.  

The reviewing psychiatrist based his opinion on review of the Veteran's claims folder and provided adequate rationale for his conclusions.  He also has expertise in the area of psychiatric disorders and had sufficient data on which to base his conclusions.  Furthermore, the reviewing psychiatrist has provided the only adequate medical opinion in connection with the claim.  For these reasons, the Board affords the medical opinion great probative value.  

Therefore, in consideration of the favorable medical expert opinion obtained in this case and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for major depression and anxiety disorder NOS is warranted on the basis that the psychiatric disorder was aggravated by the Veteran's service-connected patellofemoral pain syndrome.  


ORDER

Service connection for major depression and anxiety disorder NOS as secondary to the Veteran's patellofemoral pain syndrome on the basis of aggravation is granted.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


